DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 4/18/2022.
Claims 1-12, 14-15, 17 are currently pending and have been examined. 
Claims 13, 16 are allowed
This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 14-15, 177 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Bonarens (U.S. Pub No. 20170183004) discloses a system which combines a first and newly created second trajectory for a vehicle to avoid a collision. The full mapping is shown in the updated rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (U.S. Pub No. 20150066241) in view of Takahashi (Machine translation of CN 107074178 A) and Bonarens (U.S. Pub No.20170183004)

Regarding Claim 1
	Akiyama Teaches
A vehicle control system that controls a vehicle performing automated driving, the vehicle control system comprising at least one processor configured to: (“With the driving assistance system having the above-described configuration shown in FIG. 1, assistance control for collision avoidance and/or other purposes is carried out by the ECU 1 through electrically controlling the EPS and the ECB 11 based on information provided by the aforementioned various sensors connected to the ECU 1.” [32] A control system which performs automated driving through control of the brakes and steering. Where the ECU is a computer which comprises a processor)
execute vehicle travel control that controls steering, [acceleration], and deceleration of the vehicle such that the vehicle follows a target trajectory; (“The ECU 1 is also connected with various devices such as an EPS (electric power steering) 10 and an ECB (electronically controlled brake) 11. These devices are electrically controlled by the ECU 1.” [31]; “With the driving assistance system having the above-described configuration shown in FIG. 1, assistance control for collision avoidance and/or other purposes is carried out by the ECU 1 through electrically controlling the EPS and the ECB 11 based on information provided by the aforementioned various sensors connected to the ECU 1.” [32])
determine whether or not an activation condition of travel assist control is satisfied, wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, reducing a sense of strangeness or insecurity of an occupant of the vehicle, and stabilizing behavior of the vehicle; (Fig 3, S102-S107; “Then in step S102, the ECU 1 determines, based on the information generated in the above step S101, whether or not there is a solid object 30 that can be an obstacle in the travelling path of the driver's own vehicle 20. The "travelling path" mentioned above is a path along which the driver's own vehicle 20 is predicted to travel if it continues to run while maintaining the current lateral acceleration Gy0 (e.g. path a in FIG. 2). If there is a solid object 30 in this predicted path, or if there is a solid object 30 in an area within a certain distance from this path, it is determined that there is a solid object 30 in the travelling path of the driver's own vehicle 20. If the determination made in step S102 is affirmative, the process proceeds to steps S103 and S104.” [40] System has activation condition of possible collision, creates a control which affects steering or deceleration of the vehicle to improve safety of the vehicle.
generate a second target trajectory as the target trajectory for the travel assist control when the activation condition is satisfied, (Fig 3 S102-S106; “In step S106, a steering control value (target steering angle) in steering by the EPS 10 needed to cause the driver's own vehicle 20 to travel along the avoidance line determined in step S105 is calculated.” [45] System had been following a trajectory, after activation condition, system has created a new, second, trajectory to avoid collision)
when the second target trajectory is generated in addition to the first target trajectory during the automated driving, or when the second target trajectory is generated in addition to the first target trajectory during the automated driving and a priority condition for giving priority to the second target trajectory is satisfied, [[combine the first target trajectory and the second target trajectory to generate a control target trajectory, the combination]] giving more weight to the second target trajectory than to the first target trajectory, and (Fig 3 S102-S109; “in step S109, the turning control by means of the EPS 10 in accordance with the target steering angle calculated in step S106 is started. Thus, in this case, avoidance of a collision of the driver's own vehicle 20 with the solid object 30 is achieved by the deceleration control by means of the ECB 11 and the turning control by means of the EPS 10.” [49] System uses the second trajectory when it is generated during driving. System is giving more weight to the second trajectory which is shown by it using the second trajectory. Second trajectory has been created in addition to the original first trajectory as it has been created newly )

Execute the vehicle travel control such that the vehicle follows the control target trajectory (“After completion of the processing of step S301 or S302, the process proceeds to step S303, where turning control of the driver's own vehicle 20 is executed by means of the EPS 10 in accordance with the control values set in step S301 or S302.” [64] System will control the vehicle to follow the target path)

Akiyama does not explicitly teach acceleration control of the vehicle, or the generation of a first target trajectory for automated driving, however Takahashi does explicitly teach:

execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows a target trajectory; (“the driving control unit 46 acquires surrounding environment recognition result from the surrounding environment recognition unit 42. Running control part 46 through the steering mechanism 62, the brake mechanism 64 and the motor mechanism 66 to control horn of the vehicle, braking force and the throttle opening….the driving control part 46 is configured to judge the surrounding condition, while causing the vehicle to travel along a preset path” pg. 5 par 7)
generate a first target trajectory as the target trajectory for the automated driving of the vehicle; (“an automatic driving control part, according to the vehicle surrounding environment information acquired by the ambient environment information acquisition portion identifies out; operation does not depend on the passenger along the preset path to automatically drive the vehicle,” pg. 2 par 7)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to include the teachings of as taught by Takahashi as “According to the invention, sudden unwanted shop residence etc., needed in the automatic driving process changes the path of the preset lower condition of other path only through left and right turn intention can change path, and can continue automatically driving the passenger. Therefore, the occupant can on the feel desired residence location midway stop. In addition, when the path is changed, because there is no passenger bewilderment busy to the case of switching the manual driving, so it can guarantee the safety.” Pg. 2, par 8. System teaches automated driving alone a trajectory, which would pilot the car under normal circumstances with the collision avoidance of Akiyama being used once an object in front of the vehicle is detected.

Akiyama and Takahasi does not explicitly teach combine the first target trajectory and the second target trajectory to generate a control target trajectory, however Bonarens does explicitly teach


when the second target trajectory is generated in addition to the first target trajectory during the automated driving, or when the second target trajectory is generated in addition to the first target trajectory during the automated driving and a priority condition for giving priority to the second target trajectory is satisfied, combine the first target trajectory and the second target trajectory to generate a control target trajectory, the combination giving more weight to the second target trajectory than to the first target trajectory, (Figure 1, 15-19 showing that the first trajectory 14 and second trajectory 15 are combined into path 19 allowing the vehicle to take an evasion path at a later time; “If it is determined in step S3 that no trajectories fulfilling these requirements exist, the collision can no longer be prevented and the computer unit 12 can at this point merely initiate an emergency braking maneuver (S4) in order to limit the consequences of the collision. However, if a first evasive trajectory 15 that fulfills the requirements is found in step S3, another point on the predicted trajectory 14 determined in step S1, which is spaced apart from the current location 16 of the motor vehicle 1 by a greater distance than the point 17 at which the first evasive trajectory 15 branches off the predicted trajectory 14, is defined in step S4. This point 18 is preferably chosen such that the time between the start of the method at the point 16 and reaching the point 18 is Δt. A search for an evasive trajectory in 19 is once again carried out (S6) starting at this point 18. A candidate evasive trajectory can only be considered as a suitable second evasive trajectory if it fulfills the same boundary conditions as the first evasive trajectory in step S3. If such a second evasive trajectory 19 exists, the collision hazard is not yet immediate and the computer unit 12 can let the time period Δt elapse and subsequently start the method anew with step S1.” [42-43] (see also [39-45] The system is creating a path which combines the evasion of path 15 and the original path of 14 into a new path 19 which is effectively the combination of both paths. The system is giving more weight to the second trajectory by following the newly created path which incorporates the secondary trajectory into it.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama and Takahashi to include the teachings of as taught by Bonarens as “If the known system is used for informing the driver of a collision hazard, it is of vital importance that the warning is issued sufficiently early for giving the driver the opportunity to react appropriately. However, the earlier the warning is issued, the higher the probability that it is unjustified and that the driver becomes accustomed to ignoring warnings of the driver assistance system.” [4] The safety of the system is increased by only issuing alerts and having the driving trajectory change when necessary to prevent the driver from ignoring warnings at later times after being led to believe the system is being overly cautious.

Regarding claim 2
The combinations of Akiyama, Takahashi, and Bonarens as shown in the rejection above, disclosed the limitations of claim 1
Akiyama further teaches:
wherein when the second target trajectory is generated in addition to the first target trajectory during the automated driving, the at least one processor [[combines the first target trajectory and the second target trajectory by]] using the second target trajectory as the control target trajectory. (Fig 3 S102-S109; “in step S109, the turning control by means of the EPS 10 in accordance with the target steering angle calculated in step S106 is started. Thus, in this case, avoidance of a collision of the driver's own vehicle 20 with the solid object 30 is achieved by the deceleration control by means of the ECB 11 and the turning control by means of the EPS 10.” [49] System follows the planned second trajectory when it is generated during driving)
Bonarens further teaches
wherein when the second target trajectory is generated in addition to the first target trajectory during the automated driving, the at least one processor combines the first target trajectory and the second target trajectory by using the second target trajectory as the control target trajectory. (Figure 1, 15-19 showing that the first trajectory 14 and second trajectory 15 are combined into path 19 allowing the vehicle to take an evasion path at a later time; “If it is determined in step S3 that no trajectories fulfilling these requirements exist, the collision can no longer be prevented and the computer unit 12 can at this point merely initiate an emergency braking maneuver (S4) in order to limit the consequences of the collision. However, if a first evasive trajectory 15 that fulfills the requirements is found in step S3, another point on the predicted trajectory 14 determined in step S1, which is spaced apart from the current location 16 of the motor vehicle 1 by a greater distance than the point 17 at which the first evasive trajectory 15 branches off the predicted trajectory 14, is defined in step S4. This point 18 is preferably chosen such that the time between the start of the method at the point 16 and reaching the point 18 is Δt. A search for an evasive trajectory in 19 is once again carried out (S6) starting at this point 18. A candidate evasive trajectory can only be considered as a suitable second evasive trajectory if it fulfills the same boundary conditions as the first evasive trajectory in step S3. If such a second evasive trajectory 19 exists, the collision hazard is not yet immediate and the computer unit 12 can let the time period Δt elapse and subsequently start the method anew with step S1.” [42-43] (see also [39-45] The system is creating a path which combines the evasion of path 15 and the original path of 14 into a new path 19 which is effectively the combination of both paths. The system is giving more weight to the second trajectory by following the newly created path which incorporates the secondary trajectory into it.

Regarding claim 17
The combinations of Takahashi, Akiyama and Bonarens, as shown in the rejection above, disclosed the limitations of claim 1
Takahashi further teaches:
further comprising a memory device, wherein 
the at least one processor stores log information in the memory device, and 
the log information includes at least a position where the at least one processor executes the vehicle travel control by giving more weight to the second target trajectory than to the first target trajectory. (“path change information storage section 32 consisting of history (history of path change information) stored in the vehicle automatic driving process path is changed. path change information includes change date and time, change location, change after the target path location category (store, facility, crossing a road, etc.), etc., and the change target site is a store lower includes a category of the store.” Pg5 par 3; “the structure diagram of this invention of the driving assistance device 10 of the structure will be described. driving assistance device 10 has an integrated control unit 12, the integrated control unit 12 ESN control comprising the ECU (electronic control unit). ECU is a microcomputer comprising a computer, having a CPU (central processing unit), a memory ROM (also including EEPROM.), RAM (random access memory),” pg. 4 par 3; System stores when path changes are executed. By combining with Akiyama, the system would save the location when the travel control gives more weight to the second target trajectory


Claim(s) 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Takahashi, and Bonarens in further view of Tsuji (U.S. Pub No. #20200223449).

Regarding Claim 3
The combinations of Takahashi, Akiyama, and Bonarens as shown in the rejection above, disclosed the limitations of claim 1

	Bonarens further teaches

When the priority condition is satisfied, the at least one processor gives more weight to the second target trajectory than to the first target trajectory in combining the first target trajectory and the second target trajectory to generate the control target trajectory (Figure 1, 15-19 showing that the first trajectory 14 and second trajectory 15 are combined into path 19 allowing the vehicle to take an evasion path at a later time; “If it is determined in step S3 that no trajectories fulfilling these requirements exist, the collision can no longer be prevented and the computer unit 12 can at this point merely initiate an emergency braking maneuver (S4) in order to limit the consequences of the collision. However, if a first evasive trajectory 15 that fulfills the requirements is found in step S3, another point on the predicted trajectory 14 determined in step S1, which is spaced apart from the current location 16 of the motor vehicle 1 by a greater distance than the point 17 at which the first evasive trajectory 15 branches off the predicted trajectory 14, is defined in step S4. This point 18 is preferably chosen such that the time between the start of the method at the point 16 and reaching the point 18 is Δt. A search for an evasive trajectory in 19 is once again carried out (S6) starting at this point 18. A candidate evasive trajectory can only be considered as a suitable second evasive trajectory if it fulfills the same boundary conditions as the first evasive trajectory in step S3. If such a second evasive trajectory 19 exists, the collision hazard is not yet immediate and the computer unit 12 can let the time period Δt elapse and subsequently start the method anew with step S1.” [42-43] (see also [39-45] The system is creating a path which combines the evasion of path 15 and the original path of 14 into a new path 19 which is effectively the combination of both paths. The system is giving more weight to the second trajectory by following the newly created path which incorporates the secondary trajectory into it.

Takahashi and Akiyama does not explicitly teach the at least one processor determines whether or not a priority condition for giving priority to the second target trajectory is satisfied, however Tsuji does explicitly teach:

wherein when the second target trajectory is generated in addition to the first target trajectory during the automated driving, the at least one processor determines whether or not a priority condition for giving priority to the second target trajectory is satisfied, and (“In step S3, the path switch determination unit 13 determines whether the host vehicle needs to switch from the first traveling path to the second traveling path during traveling on the first traveling path. For example, the path switch determination unit 13 determines that the switch from the first traveling path to the second traveling path is needed when detecting that the first traveling path being generated is to end later because of no high-definition map information ahead of the first traveling path. The process proceeds to step S4 when the host vehicle is determined to need to switch to the second traveling path, and the process returns to step S1 when determined not to need to switch to the second traveling path.” [53] System has a priority condition where it compares the two created trajectories and decides to give control to the second trajectory when conditions are satisfied. This would combine with Akiyama and Takahashi to create a second planned driving trajectory when the vehicle senses a collision is possible ahead, and then use the teaching of Tsuji to decide when to switch to the secondary target trajectory based on a priority condition, which based on Akiyama would be collision related 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi and Akiyama to include the teachings of as taught by Tsuji to allow a smooth transition from an original trajectory to a newly created one “When the vehicle traveling on a traveling path based on the map information enters an area not covered by the map information and switches to another traveling path based on a trajectory of a preceding vehicle, for example, the vehicle may cause irregular behavior depending on the condition of the traveling path to follow. To solve the above conventional problem, the present invention provides a travel assistance method and a travel assistance device enabling a vehicle to prevent irregular behavior when switching from a traveling path based on map information to another traveling path.” [3-4]

Regarding claim 15
The combinations of Takahashi, Akiyama, Bonoarens and Tsuji, as shown in the rejection above, disclosed the limitations of claim 3
Tsuji further teaches:
wherein when the priority condition is satisfied, the at least one processor executes the vehicle travel control by using the second target trajectory as the target trajectory. (“In step S3, the path switch determination unit 13 determines whether the host vehicle needs to switch from the first traveling path to the second traveling path during traveling on the first traveling path. For example, the path switch determination unit 13 determines that the switch from the first traveling path to the second traveling path is needed when detecting that the first traveling path being generated is to end later because of no high-definition map information ahead of the first traveling path. The process proceeds to step S4 when the host vehicle is determined to need to switch to the second traveling path,” [53] System has a priority condition where it will switch to the second trajectory path, as the priority condition must have been decided to give control to the secondary trajectory 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Takahashi and Tsuji, in further view of Moran (U.S. Pub No. #20170248950).

Regarding claim 14
The combinations of Takahashi, Akiyama and Tsuji, as shown in the rejection above, disclosed the limitations of claim 3

Takahashi, Akiyama and Tsuji does not explicitly teach wherein the travel assist control includes collision avoidance control that assists avoidance of a collision between the vehicle and a surrounding object, the at least one processor determines whether or not the activation condition of the collision avoidance control is satisfied based on driving environment information indicating a driving environment for the vehicle, when the activation condition is satisfied, the at least one processor predicts severity of damage due to the collision based on the driving environment in formation, and the priority condition includes that the severity is equal to or greater than a threshold, however Moran does explicitly teach:

wherein the travel assist control includes collision avoidance control that assists avoidance of a collision between the vehicle and a surrounding object, at least one processor determines whether or not the activation condition of the collision avoidance control is satisfied based on driving environment information indicating a driving environment for the vehicle, when the activation condition is satisfied, the at least one processor predicts severity of damage due to the collision based on the driving environment in formation, and (“Step S181 is performed in response to the receiving of the second accident alert at the third motor-vehicle (e.g. vehicle 100D). In step S181, an onboard computer (e.g. prediction-engine 220 that is implemented by a digital computer executing software) of the third motor-vehicle (e.g. vehicle 100D) performs at least one vehicle control action—for example, by sending control signals to onboard vehicle controls of the host motor-vehicle where the anti-accident device 200 resides. The vehicle control action(s) are performed so as to attempt (i) to avoid being involved in the potential motor-vehicle accident and/or (ii) to minimize damage inflicted upon the third motor-vehicle as a result of involvement in the potential motor-vehicle accident by performing at least one vehicle control action.“ [165]; “computationally predicting an accident scenario—a special case of computationally predicting an outcome where information about a ‘hypothetical accident’ (i.e. an accident which did not occur yet at the time of the predicting and which may or may not occur) is predicted. Predicting an accident scenario may refer to at least one of: (i) predicting a likelihood of an hypothetical accident (including as special cases predicting that the accident is highly likely to occur and predicting that the accident is highly unlikely to occur); (ii) predicting one or more parameters of the hypothetical accident, which may be for example (A) which motor-vehicles will collide in the accident; (B) a ‘collision location’ (e.g. front left fender, rear bumper, right door) of one or more motor-vehicles involved in the accident; (C) a severity of the accident. The result of predicting an accident scenario is the ‘accident prediction data” [k])
the priority condition includes that the severity is equal to or greater than a threshold. Moran (“One type of accident alert is an ‘elevated-risk accident alert’ where the ‘accident prediction data’ included in the message indicates that the likelihood or severity of a hypothetical accident (i) exceeds a likelihood threshold or a severity threshold or (ii) has increased relative to a previous prediction, with or without expressly including a level of likelihood and/or a level of severity.” [n])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to include the teachings of as taught by Moran to improve the safety of the vehicle by predicting upcoming collisions in order to avoid the collision or pick the trajectory which would lead to the least amount of damage. “Obviously, a major concern with driverless cars is the avoidance of accidents where two or more cars are involved in a collision. The challenge is especially difficult under heavy traffic conditions, when many cars are driving in a convoy, continuously braking, decelerating and accelerating according to traffic events and road conditions.” [5]

Allowable Subject Matter
Claims 13, 16 are allowed.

Claims 4-12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
                                                                                                                                                                                              

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668